


Exhibit 10(d)(iv)
    
Arrow Electronics, Inc.
Restricted Stock Unit Award Agreement


Grantee:     _____________
Grant Date: _____________
Number of Restricted Stock Units: _____________
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”) dated as of
_____________ is between Arrow Electronics, Inc., a New York corporation (the
“Company” or “Arrow”) and _____________ (the “Grantee” or “you”). In
consideration of mutual promises and covenants made in this Agreement and the
mutual benefits to be derived from this Agreement, the Company and Grantee agree
as follows:
Subject to the provisions of this Agreement and the provisions of the Arrow
Electronics, Inc. 2004 Omnibus Incentive Plan (the “Plan”), the Company hereby
grants to the Grantee the number of restricted stock units shown above (the
“Restricted Stock Units”) as of ____________ (the “Grant Date”). This Restricted
Stock Unit will continue to vest during any military leave of absence (as that
term is defined in the then current applicable Arrow Employee Handbook).
Capitalized terms used and not defined in this Agreement have the meanings given
to them in the Plan.
1.    Vesting Generally. Subject to the provisions of Sections 2 through 5 of
this Agreement, twenty-five percent (25%) of the Restricted Stock Units will
vest and become non-forfeitable on each of the first four anniversaries of the
Grant Date, but only if Grantee remains employed by Arrow (or one of its
subsidiaries or affiliates) on the applicable anniversary. Within thirty days
after Restricted Stock Units vest, each vested Restricted Stock Unit shall be
settled by delivery of one share of Common Stock. Any fractional Restricted
Stock Units shall be rounded to the nearest whole number. Delivery of shares
within the applicable grace periods permitted by Section 409A of the Internal
Revenue Code of 1986, as amended, shall be deemed made on the scheduled payment
date.
2.    Vesting following Retirement. Upon your Retirement from Arrow, any
unvested portion of the Restricted Stock Units will continue to vest under the
same schedule as set forth under Section 1 hereof; provided that you do not
engage or become interested in any Competing Business during such remaining
vesting period (whether as an owner, partner, director, employee, consultant or
otherwise), in which case any unvested portion of the Restricted Stock Unit will
be forfeited and no payment or delivery of shares will be made therefor.
3.    Vesting following Certain Terminations. Upon your termination of
employment from Arrow under circumstances which entitle you to receive severance
payments from Arrow in the form of salary continuation, any unvested portion of
the Restricted Stock Units will continue to vest under the same schedule as set
forth under Section 1 hereof, for the period you are receiving Severance
Payments; provided that you do not engage or become interested in any Competing
Business during such remaining vesting period (whether as an owner, partner,
director, employee, consultant or otherwise), in which case any unvested portion
of the Restricted Stock Unit will be forfeited and no payment or delivery of
shares will be made therefor.
4.    Death or Disability. Upon your termination of employment from Arrow by
reason of death or Disability, any unvested part of the Restricted Stock Units
will vest immediately.
5.    Termination of Employment following a Change of Control. Any unvested
portion of the Restricted Stock Units will vest immediately upon the termination
of your employment by Arrow without Cause, or by you for Good Reason, in either
such case occurring within two (2) years after a Change of Control of Arrow.
If your employment ends for any reason (other than as described in Section 2
through 5 above) before your Restricted Stock Units fully vest, the unvested
portion of the Restricted Stock Units will be forfeited and there will be no
payment or delivery of shares to you related to such forfeited Restricted Stock
Units.
The terms “Cause,” “Change of Control,” “Competing Business,” “Disability,”
“Good Reason,” and “Retirement,” as used in this Agreement are defined in
Section 14 below.




--------------------------------------------------------------------------------




6.    Restriction Period. For any Restricted Stock Unit, the “Restriction
Period” begins on the Grant Date and ends on the date on which that Restricted
Stock Unit vests.
7.    Rights of Shareholder. The Grantee shall not be entitled to any voting
rights or other rights or privileges of ownership of shares of Common Stock with
respect to the Restricted Stock Units unless and until shares of Common Stock
are actually delivered to the grantee pursuant to this Agreement.
8.    Dividends. In the event that dividends are paid, the Grantee will be
credited as of the date each such dividend is paid with additional Restricted
Stock Units having a value equal to the aggregate amount of the dividend that
would have been paid with respect to the Grantee's Restricted Stock Units if
they had been actual shares of Common Stock, based on the Fair Market Value (as
defined in the Plan) of a share of Common Stock on the applicable dividend
payment date. Such additional Restricted Stock Units shall also be credited with
additional Restricted Stock Units as dividends are paid thereafter, and shall be
subject to the same restrictions and conditions as the Restricted Stock Unit
with respect to which they were credited.
9.    Transferability. Except as otherwise determined by the Committee,
Restricted Stock Units granted under this Agreement are not transferable by
Grantee, whether voluntary or involuntary, by operation of law or otherwise,
during the Restriction Period, except as provided in the Plan. Any assignment,
pledge, transfer or other disposition, voluntary or involuntary, of the
Restricted Stock Units made, or attachment, execution, garnishment, or lien
issued against or placed upon the Restricted Stock Units, shall be void.
10.    Administration. This Agreement and the rights of the Grantee hereunder
are subject to all the terms and conditions of the Plan, as the same may be
amended from time to time, as well as to such rules and regulations as the
Committee may adopt for administration of the Plan. It is expressly understood
that the Committee is authorized to administer, construe, and make all
determinations necessary or appropriate to the administration of the Plan and
this Agreement, all of which shall be binding upon Grantee. Any inconsistency
between this Agreement and the Plan shall be resolved in favor of the Plan. You
can only accept and receive the award by indicating your acceptance of the terms
and conditions set forth in this Agreement. By accepting this Agreement, you
accept and agree to all of its terms. If you do not accept this Agreement your
award will be forfeited.
11.    Personal Data. To comply with applicable law and to administer the Plan
and the terms and conditions of this Agreement, the Company and its agents may
hold and process your personal data and/or sensitive personal data. Such data
includes, but is not limited to, the information provided in this Agreement and
any changes thereto, other appropriate personal and financial data about you,
and information about your participation in the Plan obtained under the Plan
from time to time. By accepting the Restricted Stock Units, you hereby give your
explicit consent to the Company's processing any such personal data and/or
sensitive personal data, and you also hereby give your explicit consent to the
Company's transfer of any such personal data and/or sensitive personal data
outside the country in which you work or reside and to the United States. The
legal persons for whom your personal data is intended include the Company and
any of its subsidiaries, the outside Plan administrator as selected by the
Company from time to time, and any other person that the Company may find in its
administration of the Plan to be appropriate. You have the right to review and
correct your personal data by contacting your local Human Resources
Representative. By accepting the Restricted Stock Units, you understand and
acknowledge that the transfer of the information outlined here is important to
the administration of the Plan, and that failure to consent to the transmission
of such information may limit or prohibit your participation in the Plan.
12.    No Contract of Employment. By accepting the Restricted Stock Units, you
agree to be bound by these terms and conditions and acknowledge that Restricted
Stock Units are granted at the sole discretion of the Committee and is not
considered part of any contract of employment with the Company or your ordinary
or expected salary or other compensation, and that the Restricted Stock Units
will not be considered as part of such salary or compensation for purposes of
any pension benefits or in the event of severance, redundancy or resignation. If
your employment with the Company or a subsidiary is terminated for any reason,
whether lawfully or unlawfully, you acknowledge and agree that you will not be
entitled by way of damages for breach of contract, dismissal or compensation for
loss of office or otherwise to any sum, shares or other benefits to compensate
you for the loss or diminution in value of any actual or prospective rights,
benefits or expectation under or in relation to the Plan.
13.    No Right to Future Awards. This award of Restricted Stock Units shall not
entitle Grantee to receive any future Restricted Stock Units or any other awards
under the Plan.
14.    Definitions. For purposes of this Agreement, the following terms will
have the meanings set forth below:




--------------------------------------------------------------------------------




“Cause” means that the Committee, in its sole discretion, determined that you:
(i) intentionally failed to perform your duties for Arrow and that failure
continues after you receive written warning concerning your failure to perform
(this does not mean a mere failure to attain financial goals); (ii) engaged in
illegal conduct or gross misconduct which is significantly and demonstrably
injurious to Arrow; or (iii) violated any provision of Arrow's Worldwide Code of
Business Conduct and Ethics or of any other written agreement you may have with
Arrow.
“Competing Business” means any business, which, directly or indirectly, provides
the same or substantially similar products or services as those provided by the
organization, business units or groups for which you worked or had
responsibility during your tenure at Arrow or any of its subsidiaries or
affiliates.
“Committee” means the Compensation Committee of Arrow's Board of Directors or a
designated subcommittee thereof.
“Change of Control” means the occurrence of either of the following events: (a)
any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 30 percent or more of the total voting power of the stock of the
Company, or (b) a majority of the members of the Company's Board of Directors is
replaced during a 12-month period by directors whose appointment or election is
not endorsed by a majority of the members of the Company's Board of Directors
before the date of the appointment or election, in each case interpreted in
accordance with Section 409A of the Internal Revenue Code of 1986, as amended
and applicable Treasury regulations (“409A”).
“Disability” means Grantee is considered “disabled” within the meaning of
Section 409A(a)(2)(C) of the Code and the regulations thereunder, or, with
respect to Grantee who is not subject to United States income tax as may
otherwise be determined or construed by the Committee.
“Good Reason” means the occurrence of any of the following changes to your
employment, provided that Arrow does not rescind such changes within thirty days
following your written request: (i) a material adverse diminution in your duties
and responsibilities; (ii) your base salary is materially reduced, other than in
connection with a region-wide or company-wide pay cut/furlough program; or (iii)
a material change in the geographic location of your principal place of business
of more than fifty (50) miles from your current location. For the avoidance of
doubt, a mere change in titled and/or reporting relationship shall not be
grounds for a claim of “Good Reason.” You will have “Good Reason” to terminate
your employment only if such action is taken during the two year period
following a Change of Control.
“Retirement” means your retirement under a retirement plan of Arrow, or one of
its subsidiaries or affiliates, at or after your normal retirement age or, with
the written consent of the Committee, at an early retirement date.
15.    Tax Withholding. Arrow shall have the right to deduct or withhold
[(including, without limitation, by reduction of the number of shares of Common
Stock subject to the Restricted Stock Units),] or require Grantee to remit to
Arrow, the minimum statutory amount to satisfy federal, state, and local taxes,
domestic or foreign, required by law or regulation or be withheld with respect
to any taxable event arising as a result of this Agreement.
16.    Section 409A Compliance. Notwithstanding the foregoing provisions of this
agreement, if any award payable hereunder in connection with your termination of
employment is subject to Section 409A of the Code as deferred compensation (and
does not qualify for the “short term deferral” or any other exemption under
applicable Treasury regulations) and you are a “specified employee” within the
meaning of Section 409A of the Code, payment of such award, or delivery of
shares, will be delayed for six (6) months following your termination date if
necessary to comply with Section 409A of the Code. In no event whatsoever shall
Arrow be liable for any additional tax, interest or penalties that may be
imposed on Grantee by Section 409A of the Code or any damages for failing to
comply with Section 409A of the Code.




--------------------------------------------------------------------------------




The parties have entered into this Agreement as of the date first written above
by signing where indicated below.


Arrow Electronics, Inc.


By:
Peter S. Brown
SVP and General Counsel








___________________                    
PARTICIPANT NAME




